PER CURIAM:
Aida L. Ziadeh appeals the district court’s order denying her motion to compel compliance with a consent order and denying her motion for a partial stay of the consent order pending resolution of the motion to compel. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Ziadeh v. United States, No. 3:06-cv-00386-REP (E.D.Va. Jan. 17, 2008); see Dart Drug Coup. v. Nicholakos, 221 Va. 989, 277 S.E.2d 155, 158 (1981) (burden on movant to show consent unreasonably withheld). To the extent that Ziadeh challenges earlier court orders, they are not before this court. See Fed. R.App. P. 4(a)(1)(A). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.